United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 20-2753
                    ___________________________

                         United States of America

                    lllllllllllllllllllllPlaintiff - Appellee

                                       v.

                              Antonio Goodloe

                   lllllllllllllllllllllDefendant - Appellant
                                   ____________

                 Appeal from United States District Court
               for the Eastern District of Arkansas - Central
                               ____________

                         Submitted: June 14, 2021
                           Filed: July 16, 2021
                              [Unpublished]
                              ____________

Before LOKEN, WOLLMAN, and ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.
       Antonio Goodloe pled guilty to being a felon in possession of a firearm in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). At sentencing, the district court1
calculated Goodloe’s Guidelines range as 77 to 96 months’ imprisonment. Relying
heavily on Goodloe’s extensive criminal history, the district court varied upward and
imposed the maximum sentence allowed by law, a 120-month sentence. Goodloe
appeals, arguing his sentence is substantively unreasonable.

        The substantive reasonableness of a sentence imposed is reviewed under an
abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). In this
Circuit, a district court abuses its discretion if it “fails to consider a relevant factor
that should have received significant weight, gives significant weight to an improper
or irrelevant factor, or considers only the appropriate factors but commits a clear error
of judgment in weighing those factors.” United States v. Leonard, 785 F.3d 303,
306–07 (8th Cir. 2015) (per curiam) (citation omitted).

       Goodloe asserts the district court did not consider all of the 18 U.S.C.
§ 3553(a) factors and failed to provide sufficient support for its 24-month upward
variance. Goodloe argues the district court (1) should have considered the fact that
he pled guilty and saved the government the time and expense of a trial; (2) failed to
consider the sentencing disparity created by imposing a 120-month sentence; and (3)
erred in relying on his criminal history, as his Guidelines range already accounted for
it. Each of these arguments is without merit.

      Goodloe never asked the district court to consider the government resources
that were saved by his guilty plea. Even so, Goodloe’s Guidelines range reflected this
resource saving in the form of a three-point reduction in his offense level for



      1
       The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.

                                           -2-
acceptance of responsibility. The district court did not abuse its discretion by failing
to sua sponte give more weight to Goodloe’s acceptance of responsibility.

       A close review of the record demonstrates that Goodloe’s claim that the district
court failed to consider the § 3553(a) factors is likewise flawed. The sentencing
record reflects the court considered the § 3553(a) factors, including sentencing
disparity. The district court acted within its discretion when it chose to give greater
weight to the § 3553(a) factors that it specifically noted were the basis for its upward
variance: “the nature and circumstances of the offense, the history and characteristics
of the defendant, the need for the sentence imposed . . . to reflect the seriousness of
the offense, to promote respect for the law and to provide just punishment for the
offense, to afford adequate deterrence to other criminal conduct and to protect the
public from further crimes by the defendant.”2

       Finally, while Goodloe is correct that his Guidelines range took into account
some of his criminal history, “factors that have already been taken into account in
calculating the advisory Guidelines range can nevertheless form the basis of a
variance.” United States v. David, 682 F.3d 1074, 1077 (8th Cir. 2012); see also
United States v. Donahue, 959 F.3d 864, 867 (8th Cir. 2020) (district court may
“determin[e] that the weight the Guidelines assigned to a particular factor was
insufficient” (citation omitted)). Further, Goodloe’s Guidelines range did not actually
account for the entirety of his criminal history. A minimum score of 13 criminal
history points is required to place a defendant in criminal history category VI.
Goodloe had 23 criminal history points, nearly twice the minimum required to be a



      2
       While Goodloe provides us with information regarding the average sentence
in felon-in-possession cases, it is unhelpful, as it does not take into account
defendants’ criminal history categories. See 18 U.S.C. § 3553(a)(6) (courts should
seek “to avoid unwarranted sentence disparities among defendants with similar
records who have been found guilty of similar conduct”).

                                          -3-
category VI offender. The district court did not abuse its discretion in giving greater
weight to this extensive criminal history.

        Goodloe’s disagreement with the significant weight the district court gave his
extensive criminal history as well as the risk his criminality posed to the community
does not amount to an abuse of discretion. These are permissible sentencing factors
that are within the wide latitude district courts are afforded when determining the
appropriate sentence. Leonard, 785 F.3d at 307. We affirm the judgment of the
district court.
                       ______________________________




                                         -4-